Order entered January 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00311-CR

                 RONNIE LECHARLES LANDON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                    Trial Court Cause No. 20-40001-86-F

                                     ORDER

      We REINSTATE this appeal.

      We abated the appeal to allow the trial court to conduct a hearing because

appellant’s brief, originally due on September 29, 2021, had not been filed. A

supplemental clerk’s record has been filed with the trial court’s January 27, 2022

findings of fact. We ADOPT the trial court’s findings that (1) appellant wishes to

prosecute this appeal; (2) appellant has not abandoned the appeal; (3) counsel has

not abandoned the appeal; and (4) counsel will file a brief within 15 days.
      We ORDER appellant’s brief filed by February 15, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable Casey

Blair, Presiding Judge, 86th Judicial District Court; to J. Daniel Oliphant; and to

the Kaufman County District Attorney’s Office, Appellate Division.




                                            /s/    ERIN A. NOWELL
                                                   JUSTICE